Citation Nr: 0208899	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  95-05 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a increased disability rating for service-
connected degenerative disc disease of the lumbosacral spine, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from February 1992 to July 
1994. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California which granted the veteran 
service connection and assigned a 10 percent disability 
rating for degenerative disc disease of the lumbosacral 
spine.  

By RO rating action in July 1998, the veteran was granted a 
20 percent rating for his low back disability.  The veteran 
has continued to express disagreement with the assigned 
disability rating.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) [holding that on a claim for an increased rating, the 
veteran will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit available is awarded].

The veteran's claim was remanded by the Board for further 
development in March 1999.  The development has been 
completed and the veteran's VA claims folder has been 
returned to the Board.

It appears that during the course of this appeal the veteran 
moved from California to Arizona and back to California.  
Thus, at certain times during the course of the appeal, this 
matter was handled by the Phoenix, Arizona RO.  

The Board additionally observes that the within the past year 
the veteran evidently could not be contacted either by the RO 
or by The American Legion.  Of record is a VA Form 119, 
Report of Contact, dated June 24, 2002, in which the 
veteran's American Legion representative stated that multiple 
attempts had been made to contact the veteran, without 
success.  A May 30, 2002 letter from the Oakland RO to the 
veteran on an unrelated matter was returned by the United 
States Postal Service marked "moved, left no address".

As the United States Court of Appeals for Veterans Claims 
(the Court) has noted, "[i]n the normal course of events, it 
is the burden of the veteran to keep the VA apprised of his 
whereabouts. If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The Board is 
obligated to render a decision on this appeal.


FINDING OF FACT

The veteran's degenerative disc disease of the lumbosacral 
spine is manifested by complaints of low back pain, with 
essentially normal physical examinations.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to a disability rating in 
excess of the currently assigned 20 percent for degenerative 
disc disease of the lumbosacral spine.

In the interest of clarity, the Board will initially 
determine whether VA's statutory duty to provide appropriate 
notification and assistance to the veteran has been 
fulfilled.  That having been done, the Board will review the 
law and regulations which are relevant to this case.  The 
factual background will then be described.  Finally, the 
Board will analyze the veteran's claim and render a decision.


Initial Matter - the VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also redefines the obligations of VA with respect to its duty 
to assist claimants in the development of their claims. On 
August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA. 
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Except 
for revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the final regulations are 
effective November 9, 2000, and "merely implement the VCAA 
and do not provide any rights other than those provided by 
the VCAA."  See 66 Fed. Reg. at 45,629.

For reasons expressed immediately below, the Board concludes, 
after review of the record, that VA's duties under the VCAA 
and the new regulations have been fulfilled.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not previously provided to the Secretary, 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to substantiate his 
claims.  The Board concludes that the discussions the January 
1995 statement of the case (SOC) and supplemental statements 
of the case (SSOC) in December 1996, July 1998, September 
1999 and November 2000 appropriately informed him of the 
information and evidence needed to substantiate the claims 
and complied with the VA's notification requirements.  The 
Board's March 23, 1999 remand further served to provide the 
veteran with information concerning the applicable law and 
the kinds of evidence which was needed to grant his claim.   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.

With respect to VA's duty to assist the veteran, VA 
outpatient treatment records have been obtained, and the 
veteran has been afforded VA examinations in September 1994, 
December 1996, May 1998 and October 2000.  The latter 
examination was completed at the request of the Board in its 
March 1999 remand.

The Board additionally notes that in April 1999, the Phoenix 
RO sent to the veteran a letter specifically requesting the 
veteran to identify any medical treatment for his back after 
May 1998.  This, too, was done pursuant to the March 1999 
Board remand.

The veteran has not alleged, nor does the record suggest, the 
presence of any additional relevant medical records which 
have not been obtained.  

In light of the above, the Board concludes that VA has no 
outstanding or unmet duty to inform the veteran that any 
additional information or evidence is needed, and that VA's 
duty to assist the veteran in the prosecution of his claim 
have been fulfilled.  The Board also notes that the veteran 
and his representative have been accorded ample opportunity 
to present evidence and argument in support of his claim.

Under the circumstances presented in this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) [strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran)]; Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) [remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided].  Further 
expenditure of VA's resources is therefore not warranted.

Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2001).

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2001).  See also Peyton v. Derwinski, 1 Vet. App. 282 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2001) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2001).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  A precedent opinion of the General Counsel 
of the Secretary of VA, VAOPGCPREC 36-97, held that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2001).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

Specific schedular criteria

Under Diagnostic Code 5293 [intervertebral disc disease], a 
noncompensable evaluation is assigned for postoperative, 
cured intervertebral disc disease, a 10 percent evaluation is 
assigned for mild intervertebral disc disease, a 20 percent 
rating is assigned for intervertebral disc syndrome which is 
moderate with recurring attacks, a 40 percent rating is 
warranted for intervertebral disc syndrome that is severely 
disabling with recurring attacks and intermittent relief, and 
a 60 percent evaluation is assigned for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 
5293 (2001).

The Board notes that words such as "mild" "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (2001).  
It should also be noted that use of descriptive terminology 
such as "moderate" by medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 7104(a) 
(West 1991); 38 C.F.R. 4.2, 4.6 (2001).

Factual Background

Service medical records indicate that the veteran complained 
of and was treated for low back pain.  He left military 
service on July 18, 1994.  He filed a claim of entitlement to 
VA benefits in August 1994.

On VA examination in September 1994 the veteran complained of 
intermittent pain in the back, for which he took ibuprofen or 
Tylenol.  The veteran denied muscle spasm and he denied 
sciatica.  Objective examination of the lumbosacral spine 
revealed moderate loss of the normal lumbar lordosis.  There 
was mild tenderness and no muscle spasm.  The veteran had 90 
degrees of forward flexion without pain.  He could forward 
flex to 95 degrees with pain.  The veteran had 35 degrees of 
backward extension without pain.  Right and left flexion were 
35 degrees without pain bilaterally.  The veteran could flex 
to 40 degrees with pain bilaterally.  Right and left rotation 
were to 30 degrees without pain, bilaterally.  The veteran 
could rotate to 35 degrees bilaterally with pain.  Patellar 
deep tendon reflexes were 1+ on the right and 2+ on the left.  
Achilles reflexes were absent bilaterally.  Sensory 
examination was normal in both lower extremities.  Straight 
leg raising was to 90 degrees bilaterally.  Heel and toe 
walking were normal bilaterally, and squatting was normal.  
X-rays of the lumbar spine revealed minor degenerative disc 
disease at L5-S1 and failure of fusion posterior elements of 
S1.  The diagnoses included degenerative disc disease of the 
lumbosacral spine.

In January 1995, the RO granted the veteran's claim of 
entitlement to service connection and assigned a 10 percent 
disability rating for degenerative disc disease of the 
lumbosacral spine under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, effective from July 19, 1994.

VA outpatient treatment records dated from October 1995 to 
September 1996 reveal complaints of frequent low back pain.  
In October 1995 the veteran noted that the pain was limited 
to the lumbar area and that there was no radiation down the 
leg and no neurological symptoms.  The diagnoses included 
mechanical low back syndrome and degenerative disc disease.

The veteran was afforded a VA examination in December 1996.  
The veteran complained of chronic low back pain since active 
duty, which had gradually increased over time.  The veteran 
reported that prolonged sitting aggravated his symptoms.  The 
examiner noted that an MRI of the lumbar spine demonstrated 
broad based disc bulging of the L2-3, L3-4, and L4-5 levels, 
which produced a degree of bilateral foraminal narrowing at 
those levels.  Objective examination revealed mild tenderness 
of the lumbosacral spine.  There was mild tenderness at the 
lumbosacral junction and slight straightening of the 
lumbosacral curvature.  The veteran was able to flex to 80 
degrees and extend to 30 degrees.  He had 35 degrees of 
lateral flexion bilaterally and 30 degrees of rotation 
bilaterally.  The veteran's gait was normal and he was able 
to walk short distances on his toes and heels without 
difficulty.  Ankle reflexes were present +2 and equal 
bilaterally in the lower extremities.  The diagnoses included 
degenerative disc disease of the lumbosacral spine.

On VA examination on May 8, 1998 the veteran reported 
recurrent back pain.  He also complained of muscle spasms 
occurring several times a week.  The veteran reported that he 
used a back brace, but not at work because it interfered with 
the movements required for his job.  The veteran could 
forward bend to the mid tibia, and he had 15 degrees of 
backward extension.  The veteran had full lateral flexion and 
rotation of the lumbar spine.  Straight leg raising on the 
right was positive, provoking low back pain.  Straight leg 
raising was negative on the left.  Knee jerks were 2+ 
bilaterally and ankle jerks were 1+ bilaterally.  There were 
no sensory or motor deficits.  There was sciatic notch 
tenderness to the right and paraspinal muscle spasm on the 
left.  X-rays of the lumbosacral spine were unremarkable.  
The impression was degenerative disc disease of the lumbar 
spine.

In July 1998, the Phoenix RO granted the veteran an increased 
disability rating, 20 percent, effective from May 8, 1998, 
the date of the VA examination.

In March 1999, the Board remanded this case, in essence so 
that the veteran could be scheduled for a physical 
examination in which the examine could consider DeLuca 
factors such as functional impairment, weakness, fatigability 
and the like.  See the Board's remand, page 4.

The veteran again underwent a VA examination in October 2000.  
The examiner noted that he had reviewed the veteran's claims 
file.  The veteran reported that he worked full time for a 
mortuary removal service and occasionally had to lift up to 
100 pounds.  Mostly his job required driving or sitting.  The 
veteran gave a history of low back pain symptoms since about 
1993.  He reported gradual onset with no injury.  The veteran 
stated that he used a back brace about 50 to 75 percent of 
the time.  The veteran asserted that his back hurt almost 
daily.  About twice a month coughing and sneezing caused 
increased pain.  He reported no radiating lower extremity 
pain or paresthesias on the left.  He did report occasional 
pain posterior thigh to the knee on the right, with some 
tingling.  The veteran asserted that he had no weakness or 
fatigability.  He did not have a limp.  The veteran stated 
that his low back did not particularly affect his work.  The 
veteran indicated that as far as non-work activities were 
concerned, he found no particular limitation, because he was 
essentially sedentary.  

Objectively, the veteran was in no acute distress.  His gait 
was normal and he was able to walk on his heels and toes.  
The veteran had no tenderness to palpation of the lumbosacral 
spine.  He had no muscle spasm and no complaint of pain on 
midline percussion.  Seated straight leg raising was negative 
bilaterally.  Knee jerks were 2+ and bilaterally symmetric.  
Ankle jerks were 1- and 2+ and bilaterally symmetric.  The 
veteran had 95 degrees of flexion of the thoracic lumbar 
spine.  He had 30 degrees of extension and 25 degrees each of 
right and left side bending.  There was no complaint of pain 
on motions.  Prior to MRI and X-rays the examiner's 
impression was lumbar spine with an undiagnosed disorder.  
The examiner noted that the examination of the veteran's 
lumbar spine was normal.  MRI revealed mild disc degenerative 
disease and facet degenerative joint disease at L3-4, L4-5 
and L5-S1.  X-rays revealed incipient anterior spur formation 
involving the superior vertebral plate of L4 vertebra.  There 
was slight posterior wedging of L5 vertebral body.  The final 
diagnosis was minimal degenerative disc disease.

Analysis

The veteran is seeking entitlement to an increased disability 
rating for service-connected degenerative disc disease of the 
lumbar spine.  As discussed above, the RO assigned the 
veteran a 10 percent rating for his degenerative disc disease 
of the lumbosacral spine under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 for intervertebral disc syndrome from July 19, 
1994, the day after the veteran left military service, to  
May 8, 1998 the date of a VA examination, and 20 percent 
thereafter.

Choice of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). 
It has been observed that one Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  It has been similarly held 
that any change in Diagnostic Code by a VA adjudicator must 
be specifically explained. 
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the diagnosis has consistently been 
degenerative disc disease of the lumbar spine.  Rating the 
veteran under Diagnostic Code 5293, intervertebral disc  
syndrome, is obviously consistent with that diagnosis.  
Moreover, rating under Diagnostic Code 5293 holds open the 
possibility of a maximum 60 percent rating, whereas other 
diagnostic codes, such as Diagnostic Code 5292 [limitation of 
motion of the lumbar spine] and Diagnostic Code 5295 
[lumbosacral strain] provide a maximum rating of 40 percent.  
The veteran and his representative have not questioned the 
choice of Diagnostic Code 5293.  

Accordingly, the Board finds that Diagnostic Code 5293 is 
most appropriate for the purposes of rating the veteran's 
service-connected disability.      

Schedular rating

The veteran is currently rated as 20 percent disabled under 
Diagnostic Code 5293.  
As discussed above, a 20 percent rating is assigned for 
intervertebral disc syndrome which is moderate with recurring 
attacks.  A 40 percent rating is warranted for intervertebral 
disc syndrome that is severely disabling with recurring 
attacks and intermittent relief, and a 60 percent evaluation 
is assigned for intervertebral disc disease which is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc, with little 
intermittent relief.

The Board has concluded that the veteran's service-connected 
degenerative disc disease of the lumbosacral spine is 
manifested by complaints of back pain, with essentially 
normal findings on physical examination.  Although the 
veteran has complained of muscle spasms on VA examination in 
May 1998 and right leg tingling on VA examination in October 
2000, both of these examinations revealed no spasms and no 
sensory or motor deficits.  The May 1998 and October VA 
examinations revealed no more than slight limitation of 
motion, and pain was not observed on motion.  

The Board additionally observes that the veteran evidently 
does not seek medical treatment for his back on an outpatient 
basis and that he is apparently able to perform the functions 
of his job, which at times involve heavy lifting.

The Board finds that this evidence does not demonstrate that 
the requisite objective manifestations for a disability 
evaluation in excess of 20 percent under Diagnostic Code 
5293.  The VA treatment records and examination reports do 
not documents severe, recurring attacks of disc disease with 
intermittent relief.  There is no medical evidence of 
pronounced disc disease with persistent symptoms and the 
veteran was not noted to have absent ankle jerks.  
Accordingly, a rating in excess of 20 percent under 
Diagnostic Code 5293 is not warranted. 

DeLuca considerations

The Board has considered the disability factors set forth in 
38 C.F.R. §§ 4.40, 4.45, to include functional loss due to 
pain on use or during flare-ups, incoordination, weakened 
movement and excess fatigability on use, in determining the 
extent of limitation of motion.  See DeLuca, supra.  

On VA examination in October 2000 the veteran denied weakness 
and fatigability.  He also stated that his low back 
disability did not particularly affect his work and he did 
not find any particular limitation due to his low back 
disability.  As noted above, the veteran either was not shown 
to have pain on motion of the lumbar spine, or he was only 
shown to have pain at the limits of motion.  Since the 
medical evidence does not show the veteran to exhibit 
additional functional loss due to pain on use or during 
flare-ups, and since the veteran does not experience 
incoordination, weakened movement and excess fatigability on 
use, the veteran is not entitled to a higher rating due to 
limitation of motion of the lumbar spine under 38 C.F.R. 
§§ 4.40, 4.45 and/or 4.59 (2001).  

Fenderson considerations

The veteran's appeal arises from the original assignment of a 
disability rating.  As noted by the Board above, with regard 
to initial rating cases, separate ratings can be assigned to 
separate periods of time, based upon the facts found - a 
practice known as "staged ratings."  See Fenderson, supra.

The RO, in granting the veteran's claim for compensation 
benefits for his back disability, assigned the veteran an 
effective date for the grant of compensation benefits of July 
19, 1994, the day after he left military service.  The 
currently assigned 20 percent disability rating was assigned 
from May 8, 1998, the date of a VA physical examination. The 
question to be answered by the Board is whether different 
disability ratings should be assigned for different periods 
of time.

The medical evidence of record prior to May 8, 1998 reflects 
that the veteran's symptomatology due to the degenerative 
disc disease of the lumbosacral spine more closely 
approximated the criteria for a mild disability, and that the 
10 percent rating under Diagnostic Code 5293 was appropriate.  
The medical records before May 8, 1998 do show complaints of 
low back pain.  However, the Board notes that the veteran 
denied muscle spasm and he denied sciatica on VA examination 
in September 1994.  He also denied radiation and other 
neurological symptoms in October 1995.  On VA examination in 
December 1996 the veteran did not complain of muscle spasm or 
sciatica and ankle reflexes were present.  These records show 
that the veteran had almost full range of motion and only had 
pain at the very extremes of motion of the lumbar spine.

The Board finds that the evidence of record does not 
demonstrate that the requisite objective manifestations for a 
disability evaluation in excess of 10 percent under 
Diagnostic Code 5293 prior to May 8, 1998.  The evidence does 
not establish that the veteran had moderate or severe disc 
disease with recurring attacks.  The VA treatment records and 
examination reports do not document complaints or treatment 
of recurring attacks of disc disease.  There was no medical 
evidence of pronounced disc disease with persistent symptoms 
and the veteran was not noted to have absent ankle jerks.  
The September 1994 VA examination showed almost full range of 
motion of the lumbar spine and the December 1996 showed only 
slight limitation of motion of the lumbar spine.  
Accordingly, a rating in excess of 10 percent under 
Diagnostic Code 5293, prior to May 8, 1998, is not warranted. 

The Board additionally finds that the evidence of record does 
not demonstrate any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45 
prior to May 8, 1998 or for that matter at any time.  There 
is no evidence of atrophy or generalized muscle weakness or 
wasting.  The medical evidence reveals that the veteran was 
able to walk normally, despite the lumbar spine disability.  
While the September 1994 VA examination did reveal pain on 
the extremes of motion, the veteran's range of painless 
motion was still almost full.  There is no evidence of 
additional loss of motion, atrophy, weakness, incoordination, 
fatigability and the like of such severity that an additional 
disability may be assigned under 38 C.F.R. §§ 4.40 and 4.45.

In summary, the veteran was granted service connection and an 
initial rating of 10 percent effective from July 19, 1994 for 
his lumbosacral spine disability.  He was then granted a 20 
percent rating effective from May 8, 1998.  For reasons 
expressed above, the Board finds that the veteran did not 
meet the requirements for a rating in excess of 10 percent at 
any time prior to May 8, 1998, or the requirements for a 
rating in excess of 20 percent at any time thereafter.
Conclusion

In conclusion, for the reasons and bases expressed above, the 
Board has determined that a preponderance of the evidence is 
against the veteran's claim.  The benefit sought on appeal is 
denied.


ORDER

Entitlement to an increased disability rating for 
degenerative disc disease of the lumbosacral spine is denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

